Citation Nr: 1602741	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  14-07 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date for an award of a total rating based on individual unemployability due to service-connected disability (TDIU) prior to June 16, 2010.


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1969 to October 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO) that granted a TDIU rating effective January 4, 2012.  The Veteran disagreed with the effective date of the award.  By rating action dated in February 2013, the RO assigned June 16, 2010 as the effective date of the award of a TDIU rating.  In December 2013 and August 2015, the Board remanded the claim for additional development of the record and/or to ensure due process.


FINDINGS OF FACT

1.  The Veteran has been granted service connection for posttraumatic stress disorder (PTSD), rated 50 percent from September 19, 2007, and 70 percent from June 16, 2010; and for prostate cancer, rated 100 percent from September 25, 2008, and 40 percent from May 1, 2011.  

2.  Prior to June 16, 2010, the Veteran's PTSD was not so severe as to prevent him from engaging in substantially gainful employment consistent with his level of education and occupational experience.


CONCLUSION OF LAW

The criteria for an effective date for an award of a TDIU rating prior to June 16, 2010 have not been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.400(o) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in May 2012, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.

Pertinent private and VA medical records have been secured.  The Veteran was afforded a VA examination in October 2015 that addressed his employability. He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  The Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Records associated with the Veteran's claim for Social Security Administration benefits show that he stated he became unable to work due to PTSD in September 2009.  He asserted that he stopped working because the medications he was taking made it unsafe for him to work around equipment.

Clinical records and statements from H. Jabbour, M.D., the Veteran's psychiatrist, have been associated with the record.  The Veteran was apparently first seen by Dr. Jabbour in September 2007.  It was noted he had been working for a tire company for many years and that he was able to keep his job because it did not require interaction with other people.  He had been moved from an area where he had experienced a lot of problems with other people.  On mental status evaluation, the Veteran was slightly disheveled, and seemed anxious and depressed.  He denied suicidal and homicidal ideation and audio and visual hallucinations.  His thought processes were within normal limits, and he was alert and oriented.  His attention and concentration were slightly effected.  The diagnosis was PTSD.  The Global Assessment of Functioning score was 40.  It was noted in October 2007 that he was doing a little better.  He continued to work and said he had improved some.  It was indicated he had racing thoughts and was moody and irritable.  In January 2008, the Veteran related he continued to feel a lot better on the medication.  His sleep was better, and he was found to be less tense on examination.  In March 2008, he was still working and stated he had been doing well on the medications.  He indicated he did not get upset much, but handling his job was getting harder.  He continued to lack socialization and had flashbacks and nightmares.  Dr. Jabbour indicated the Veteran continued to do well.  The Veteran reported in April 2008 that he was sleeping worse lately and that he was up and down a lot.  He was getting very frustrated at work, but indicated he had to work to pay the bills.  He denied audio and visual hallucinations and suicidal and homicidal ideation.  

Additional records from Dr. Jabbour show that the Veteran reported in July 2008 that while he was still working, he was stressed out at work.  He was having problems falling asleep at night.  He denied suicidal and homicidal ideation and audio and visual hallucinations.  In September 2008, he stated he was told he would need prostate surgery and that he was very worried about it.  He was noted to be depressed.  It was indicated in November 2008 that his prostate had been removed the previous month.  He could not go back to work.  He said he still had nightmares and flashbacks.  No audio and visual hallucinations or suicidal and homicidal ideation was reported.  The Veteran talked about out the difficulty he was having at work in January 2009.  In March 2009, he said he felt paranoid at work.  He stated in June 2009 that he had been working the last couple of months, but that he would be leaving his job in about two months.  It was reported that the situation at work had improved and that the medication was working very well.  Dr. Jabbour indicated the Veteran seemed to have a bright affect.  In November 2009, it was noted he had not been working and that he felt much better.  He indicated he could function safely as long as he was taking his medications.  It was reported he could not function lately.  The examiner noted the Veteran had a better and bright affect.  In February 2010, he denied suicidal or homicidal ideation and audio and visual hallucinations.  It was noted he had no social life and his affect was dull and constricted on mental status evaluation.  On June 16, 2010, the Veteran said he was sleeping ok with a few nightmares.  He reported he had been feeling much better since he left his job.  

The Veteran completed VA Form 21-8940 in August 2011.  He stated he had work experience as a laborer and had completed four years of high school.  He reportedly last worked in September 2009.

On August 2012 VA psychiatric examination, the Veteran reported he decided not to work due to the prescribed medications he was taking.  He felt he was not mentally clear all the time and had bouts of depression.  He indicated that nobody would hire him with the way his back was, so he did not even try.  

On October 2015 VA psychiatric examination, the Veteran reported he had been asked by management around 2000 to identify an area in the factory where he thought he could work that would be less stressful for him.  He said that another Veteran offered him a spot in his area where it would just be the two of them.  The Veteran accepted it and worked in that area until he retired in 2009.  He related that he and this other employee got along okay.  The Veteran stated he did not mind going to work then but other employees "messed" with him and he went to the front office a lot.  The Veteran's goal was to work until he could finish putting his children through college.  In regards to attendance, he reported that he went home early from work due to anger about three times a year, and that he would call in sick due to mental health reasons about once a month, but always cited a physical condition because he did not want them to use his psychiatric condition as a reason to let him go.  On a few occasions, he would call out for three days at a time.  In 2008, he was out of work for 6 months due to prostate cancer.  In 2009, Dr. Jabbour started him on some new medications which helped him ignore things but it was unsafe because it almost led to some serious accidents.  The Veteran decided that it was so unsafe and that he needed to quit.  It was indicated that everything got worse and the he was not the same physically.  He asserted the medication made it too dangerous to continue.  

Based upon a review of the records, to include the reports from Dr. Jabbour, and considering the Veteran's self-report of that time period, it was the examiner's opinion that the Veteran's PTSD symptoms did not render him unable to obtain or maintain a substantially gainful employment at any time from the time period of September 19, 2007 until June 15, 2010.  The Veteran described moderate impairments in the workplace until he "quit."  He was able to resign after 38 years of employment.  The VA psychologist stated that Dr. Jabbour's note from June 2009 indicated that the Veteran's situation at work improved although he was still having PTSD symptoms.  Without the special accommodation at work, Veteran would likely have resigned earlier.  Upon retirement, the Veteran had a substantial decrease in paranoia due to no longer dealing with work stress although PTSD symptoms remained but did not render him unemployable.

Service connection is in effect for PTSD, rated 50 percent from September 19, 2007, and 70 percent from June 16, 2010; and for prostate cancer, rated 100 percent from September 25, 2008, and 40 percent from May 1, 2011.  

Except as otherwise provided, the effective date of an award of an increase shall be the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).

The effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if claim is received within one year from such date otherwise, date of receipt of claim.  38 C.F.R. § 3.400(o)(2).

The issue in this case is whether a TDIU rating was warranted for the period prior to June 16, 2010.  The Veteran's VA Form 21-8940 shows he continued to work until September 2009.  The treatment records from Dr. Jabbour establish that he had been employed with the same company for many years.  While he stopped working for a period of time following his prostate surgery, the Veteran eventually returned to his old job, where he remained until he stopped working in September 2009.  The records also demonstrate that his PTSD symptoms were not of such severity as to prevent him from all forms of gainful employment.  The VA examiner concluded, in October 2015, that the records from Dr. Jabbour disclosed the Veteran had moderate impairment from PTSD during the relevant time period.  Thus, she opined that while he had symptoms of PTSD, they did not render him unemployable.  

In addition, the Board notes that the Veteran stated on the August 2012 VA psychiatric examination that he had stopped working because the medications he was taking for his psychiatric disability made him feel not mentally clear.  He also stated that he was not seeking employment because he felt he would not be hired because of his back condition.  There is nothing in the record suggesting that the severity of his PTSD precluded all forms of gainful employment prior to June 16, 2010.

The Veteran's assertions that he was unable to work due to PTSD prior to June 16, 2010 are of less probative value than the medical evidence of record, to include his private psychiatrist's records and the October 2015 opinion of the VA psychologist.  The Board concludes, therefore, that the preponderance of the evidence is against the claim for an effective date for an award of a TDIU rating prior to June 16, 2010.  


ORDER

An effective date prior to June 16, 2010 for an award of a TDIU rating is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


